Case 6:19-cv-01159-PGB-TBS Document.7 Filed 07/03/19 Page 1 of 1 PagelD 30

UNITED STATES DISTRICT COURT
MIDDLE DisTRICT OF FLORIDA
ORLANDO DIVISION

DAVID LORENZO CRUZ,

Plaintiff,

Vv. Case No: 6:19-cv-1159-Orl-40TBS

KAI JIE INC, and FA RONG ZHANG,

Defendanis.

 

Notice OF PENDENCY OF OTHER ACTIONS

in accordance with Local Rule 1.04(d), | certify that the instant action:

IS related to pending or closed civil or criminal case(s) previously
filed in this Court, or any other Federai or State court, or

administrative agency as indicated below:

 

 

 

 

IS NOT related to any pending or closed civil or criminal case filed with this
Court, or any other Federal or State court, or administrative agency.

| further certify that | will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.

Dated:

 

 

ddress and Telephone]

es Record oy Pro Se/Party

 
